Appleton, C. J.
I concur in the views of Mr. Justice Tapley.
The agreement to refer conveys no title to thefee. It does not purport so to do directly. Neither does it by estoppel. The defendant, notwithstanding the reference and award, may show where the true line is. If the plaintiffs fail to recover, it is not perceived that it can affect their rights to the use and enjoyment of the wall between their store and that of the defendant. If the title should be found to be in the defendant, he would hold the fee subject to the plaintiff’s easement, and a court of equity would enjoin him from interfering with the rights to the use of the wall, for which the plaintiffs have paid a full consideration.